FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                               December 18, 2008
                                 TENTH CIRCUIT
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

 v.                                                    No. 08-1261
                                              (D.C. Nos. 06-CR-143-LTB and
 ARMANDO BARAJAS-GARCIA,                          1:07-CV-02499-LTB)
                                                        (D. Colo.)
          Defendant-Appellant.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before O’BRIEN, McKAY, and GORSUCH, Circuit Judges.



      Armando Barajas-Garcia pled guilty to unlawful re-entry into the United

States and was sentenced to 57 months. Mr. Barajas-Garcia’s sentence was

upheld by this court in United States v. Barajas-Garcia, 2007 WL 1196511 (10th

Cir. 2007). Subsequently, Mr. Barajas-Garcia filed the instant collateral

challenge to his confinement pursuant to 28 U.S.C. § 2255. In an extensively

reasoned opinion, the district court denied relief and Mr. Barajas-Garcia’s request

for a certificate of appealability (“COA”).


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Mr. Barajas-Garcia now seeks a COA from us to enable him to appeal the

district court’s denial of his § 2255 motion. In order to secure a COA, a

petitioner must make a “substantial showing of the denial of a constitutional

right,” 28 U.S.C. § 2253(c)(2), such that “reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong,”

Miller-El v. Cockrell, 537 U.S. 322, 338 (2003). In assessing this question, we

review Mr. Barajas-Garcia’s pro se filings with special solicitude. See Van

Deelen v. Johnson, 497 F.3d 1151, 1153 n.1 (10th Cir. 2007). Even when viewed

through this lens, however, to the extent that Mr. Barajas-Garcia seeks to

challenge the district court’s disposition of his § 2255 motion, we conclude based

on our review of the record, and for substantially the same reasons given by the

district court in its thoughtful opinion, that no reasonable jurist could debate the

correctness of that court’s rulings. To the extent Mr. Barajas-Garcia seeks to

raise new issues on appeal that were not presented to the district court, we decline

to consider them. See Dockins v. Hines, 374 F.3d 935, 940 (10th Cir. 2004)

(court of appeals may decline to consider novel argument in application for COA

not presented first to the district court). Mr. Barajas-Garcia’s request for COA is

therefore denied and this appeal is dismissed.

                                        ENTERED FOR THE COURT


                                        Neil M. Gorsuch
                                        Circuit Judge

                                         -2-